00000000urn:schemas-microsoft-com:office:smarttags013f

DISTRIBUTION AGREEMENT

THIS DISTRIBUTION AGREEMENT (the "Agreement") is made and entered into this _
day of July 20Th, 2006 (the "Effective Date") by and between Electronica y
Medicina, S.A. a company with offices at Avenida Revolucion 756 Colonia San Juan
Mixcoac, Mexico, Distrito Federal and Guardian Technologies International, Inc.
a Delaware corporation with offices at 516 Herndon Pkwy, Herndon, VA 20170
("Guardian") (each a "Party" and collectively the "Parties").

Background

placeCity

A.

Electronica y Medicina, country-regionS.A. is engaged in the marketing, sale,
support and implementation of medical imaging equipment and medical image
management and communications software.

B.

Guardian Technologies is engaged in the development, marketing and sales and
implementation of a web-based Radiology Information System (FlowPoint) software
(the "Guardian Technologies Software") comprising various software modules (each
"Guardian Technologies Component"). A brief description of the various Guardian
Technologies Components is provided in Exhibit A.

City

C.

Electronica y Medicina, country-regionS.A. believes that the integration of
various Guardian Technologies Components as specifically defined in Exhibit A
(the "Guardian Technologies Component Package") with their valued product
portfolio will allow placeCityElectronica y Medicina, country-regionS.A. to
offer added value to its customers

D.

Guardian Technologies therefore wish to allow Electronica y Medicina, S.A. to
license the respective Components as listed in Exhibit A, and market and
distribute the Offerings either as a standalone radiology information system or
integrated with a PACS product to their respective Customers, under the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

1.

Definitions.

1.1

"Confidential Information" means, collectively, both Proprietary Information and
Trade Secrets.

1.2

"Customer" means any present or future customer of either Party.

1.3

"Customer Confidential Information" means any Confidential Information owned or
claimed by a Customer.

1.4

"Documentation" means, with respect to each Component, the user and operator
manuals provided to Customers with the Software.

 1.5 "First Party" - throughout this Agreement, the term "First Party" is used
to refer to the first Party mentioned above within the same phrase or the same
paragraph and in relation to the "other Party".

1.6 "Hardware" means computer-related equipment from a third party vendor used
by Customers to run and/or host the Software.

1.7

"Marks" means any trademarks, service marks or trade names of either Party.








 1.8 "Prime Rate" means, as of any given date, the placecountry-regionUnited
States prime rate published in the "Money Rates" section of The Wall Street
Journal on the given date or, if The Wall Street Journal is not published on the
given date, on the date next preceding the given date on which The Wall Street
Journal is published.

 1.9 "Proprietary Information" means engineering design drawings and data,
product specifications, customer data, financial data, marketing and sales data,
technical data, including all ideas and concepts embodied therein. Proprietary
Information further means any other information, including all ideas and
concepts embodied therein, which is disclosed during the term of this Agreement,
and which is either:

(a)

disclosed in writing or other tangible form and conspicuously designated as
proprietary or confidential at the time of delivery by means of a permanent
stamp or label bearing a term such as "Proprietary," "Confidential" or
equivalent term; or

(b)

disclosed verbally or by visual inspection, identified as proprietary or
confidential prior to or contemporaneously with disclosure and identified in a
written summary delivered to the recipient of the information within twenty (20)
business days after such disclosure.

Proprietary Information further includes Trade Secrets provided which are
conspicuously marked or otherwise designated in accordance with the above
paragraph (b) as "Trade Secret" by the disclosing party. Proprietary Information
does not include any information that:

(i)

is required to be disclosed by an order of a court or governmental body
(provided however that the receiving party shall first have given notice to the
disclosing party and shall have allowed the disclosing party to make a
reasonable effort to obtain a protective order or other confidential treatment
for the information);

(ii)

is or has been generally available to the public by any means, through no fault
of the receiving party, its employees or consultants, and without breach ,of
this Agreement;

(iii)

is already in the possession of the receiving party without restriction and
prior to any disclosure hereunder, as evidenced by appropriate documentation:;

(iv)

is developed independently by employees or contractors of the receiving party
without benefit from the Proprietary Information disclosed hereunder;

(v)

is or has been lawfully disclosed to the receiving party by a third party
without an obligation of confidentially upon the receiving party;

(vi)

is required to be disclosed pursuant to protective order issued by a court or
arbitrator having jurisdiction to enforce rights under this Agreement; or

(vii)

for which the applicable period of confidentiality set forth in Article 14 has
expired.

1.10 "Professional Services" mean installation, integration, training and other
services performed by either Party for Customers pursuant to the implementation
of either Party's Software for such Customers.

1.11 "Development services" means the special enhancement of the FlowP'oint
software components as an upgrade or update for the purpose of satisfying the
customer request for additional features or functionality.

1.12 "Professional Services" mean installation, integration, training and other
services performed by either Party for Customers pursuant to the implementation
of either Party's Software for such Customers.

1.13 "Purchase Order" means any Purchase Order issued by either Party to the
other Party pursuant to this Agreement.

1.14 "Software" means the computer executable versions (but not the source code
versions) of software programs and associated documentation included in the
Electronica y Medicina, S.A. Software and the Guardian Technologies Software.

1.15 "Specifications" mean, with respect to any Component, the applicable
specifications relating to such Component set forth on Exhibit A to this
Agreement and the Component's Documentation.

1.16 "Sublicense Agreement" means a "License Agreement for Operating Software"
signed between both Party and its Customer prior to delivery of the Offering to
Customer. The Sublicense Agreement shall contain provisions as set forth in
Section 4.1.

1.17 "System" means, with respect to each Party, the combined operation of its
Components, operating as an integrated whole.

1.18 "Territory" shall mean the geographic areas of MEXICAN UNITED STATES.

1.19 "Trade Secrets" shall mean any information of a Party including without
limitation technical or non-technical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, financial plans, product plans, or a
list of actual or prospective customers or suppliers, which is not commonly
known by or available to the public and derives economic value from not being
known to or readily ascertainable by proper means by other persons who can
obtain economic value from its disclosure or use, and is subject to efforts that
are reasonable under the circumstances to maintain its secrecy, or which are
otherwise protectable by such Disclosing Party as a "Trade Secret" under
applicable law.

1.20 "Update" shall mean a change to the Software designed to correct defects or
enhance existing features, which does not materially change current
functionality.

1.21 "Upgrade" shall mean a change to the Software that adds new functionality
or otherwise implements substantial additional capability.

2.

Scope. This Agreement serves to formalize the arrangement between the Parties
under which Electronica y Medicina, S.A. will have the exclusive right to
distribute Guardian's software Components either alone or in conjunction with
other products and software in order to be able to offer its Customers added
value through an Integrated Offering.

3.

Appointment. Guardian Technologies hereby appoints Electronica y Medicina, S.A.
as the exclusive distributor for the distribution of those of Guardian's RIS
Components as listed in Exhibit A in the Territory, and Electronica y Medicina,
S.A. hereby accepts said appointment in accordance with the terms and conditions
set forth herein.

Electronica y Medicina, S.A. is given the right to distribute and sublicense RIS
Components (i) directly to Customers, or (ii) to Customers through Electronica y
Medicina, S.A. normal distribution channels.

4.1 Sublicensing Rights. Guardian Technologies grants to Electronica y Medicina,
S.A. for the term of this Agreement a limited, revocable, non-exclusive,
non-transferable license to grant to its Customers a non-exclusive,
non-transferable perpetual sublicense to use Guardian Technologies software
Components in the context of Electronica y Medicina, S.A. Offering under the
Sublicense Agreement, as follows:

(i)

to use the Components solely for Customer's own internal processing operations.
Customer may not re-license the Components or use the Components for third-party
training, commercial time-sharing, rental or services bureau use;

(ii)

to integrate FlowPoint software components.

(iii)

Electronica y Medicina, S.A. and Guardian Technologies will agree on performance
and specification of each new PACS and Billing system integration prior to
purchase order acceptance. Each new agreed upon specification will be appended
to the contract. For purposes of this contract Electronica y Medicina, S.A.
wishes to provide integration into the StorComm PACS and Guardian Technologies
wishes to provide such integration. Exhibit E provides the agreed upon
integration specification.

(iv)

and shall not allow or permit its employees, representatives, agents or its
sublicenses to sell, assign, lease, sublicense, transfer or disclose to any
third party, or allow any third party to use, the software or the documentation,
except as specifically permitted pursuant to this agreement or copy or otherwise
reproduced the software or any portion thereof except as necessary for the
customers use, testing, backup or archival of the software in accordance with
the terms and conditions of this agreement. Each copy, whether complete or
partial shall bear the same copyright notices and restrictions, if any, as are
included in the material delivered to the customer. All copies shall be the sole
and exclusive property of Guardian Technologies and shall be subject to the
terms and conditions of this agreement.

(v)

to copy the Components solely for archival or backup purposes; no other copies
shall be made without Guardians Technologies prior written consent. All titles,
trademarks, and copyright and restricted rights notices shall be reproduced in
such copies.

(vi)

in the event that Guardian Technologies revokes Electronica y Medicina, S.A.
distribution license Guardian Technologies will not have the option of recalling
and removing FlowPoint software licenses from customer's installations.

(vii)

Guardian Technologies can upon its determination revoke distribution license for
cause; such causes may included but not limited to breach of this contract,
inability to meet agreed upon performance goals, misrepresentation of FlowPoint
product or brand, inability to adequately provide customer installation or
support.

(viii)

do anything that would discredit, dishonor, reflect adversely or unfavorably
upon, or in any manner injure the reputation of the other.

(ix)

endeavor to promote the licensing and distribution of the Products by providing
leads to each other, as applicable.

(x)

at all times adhere to the highest standards of ethics in conducting its
business activities hereunder.

(v.)

at each party's sole expense, comply with good business practices; and

(xi) At each party's own expense, comply with the provisions of all federal,
state and local laws, regulations, ordinances, requirements and codes that are
applicable to or in connection with the performance of its duties and
obligations hereunder.

 4.2 Use of Marks. Guardian Technologies grants a revocable, non-exclusive,
non-transferable and limited right and license to use the Marks in marketing the
Components and Services solely in accordance with Article 10.5 of this
Agreement.

 4.3 System Updates/Upgrades. From time to time Guardian Technologies will
modify its software components by providing updates and upgrades to its current
software. Any Updates, Upgrades, or other service options made generally
available by Guardian Technologies to its customers will be made available to
Electronica y Medicina, S.A. and its customers. Electronica y Medicina, S.A.
shall promptly be made aware of the available improvements so as to offer to its
Customers the improvements as part of its Offering. Both Parties understand and
agree that only such updates will be made available at no additional charge
during the warranty period or if the customer is covered by an annual
maintenance contract. Component Upgrades and new service options may be offered
to Customers at mutually agreed upon additional cost. Guardian Technologies
reserves the right to decide when such offerings are made available.

5. Components Ordering & Delivery.

 5.1 Purchase Orders based on customer site Survey. To ensure accuracy of
FlowPoint quotes, workflow, integration requirements and professional services
work to be completed Guardian Technologies will require a site survey to be
completed for each customer to ensure proper understanding and documentation of
customer requirements. The site survey documentation is included in Exhibit E.

 5.2 Issuance of Purchase Orders. Electronica y Medicina, S.A. may submit
Purchase Orders for Components to Guardian Technologies from time to time.
Electronica y Medicina, S.A. will cause each Purchase Order to be sent to the
Guardian Technologies designated Contract Manager and to detail the Components
to be delivered, including: (a) the identity and specifications of the
Components being purchased, in combination with completed site survey (b) the
quantity of Components to be purchased, (c) the proposed payment schedule, (d)
the identity and address of the destination Customer, (e) the proposed delivery
schedule, and (f) any other special information or requests required by this
Agreement or by the circumstances of the Purchase Order. In the event of any
inconsistencies between the Agreement and any Purchase Order, the Agreement
shall control.

 5.3 Acceptance of Purchase Orders by Guardian. Guardian Technologies shall,
within fifteen (15) days confirm receipt of any Purchase Order, accept it or
notify the Ordering Party of Guardian Technologies's refusal to accept it.
Guardian Technologies may refuse any Purchase Order if the Purchase Order
establishes new or conflicting terms and conditions from those set forth in this
Agreement. If Electronica y Medicina, S.A. does not receive written notice of
the Guardian's refusal to accept a Purchase Order within fifteen (15) days from
the Guardian's receipt of such Purchase Order, the Purchase Order shall be
deemed accepted and such acceptance shall constitute a binding agreement in
accordance with this Agreement. If Guardian Technologies rejects a Purchase
Order, it will provide Electronica y Medicina, S.A. with the reason for such
rejection and will negotiate in good faith an alternative Purchase Order which
the Electronica y Medicina, S.A. may, at its option, accept.








5.4 Delivery of Components. Guardian Technologies will deliver the FlowPoint RIS
Components ordered in any Purchase Order within ten (10) days of the delivery
date ;specified in the applicable Purchase Order. No Purchase Order may specify
a delivery date for Components that is sooner than thirty (30) business days
after the date such Purchase Order is received by the Guardian. Electronica y
Medicina, S.A. and Guardian Technologies may from time to time wish to
accelerate the delivery schedule of ordered components based upon specific
customer needs or market requirements, such accelerated delivery schedule will
be agreed to in writing by both parties.

 5.5 Acceptance of Components by Electronica y Medicina, S.A. Electronica y
Medicina, S.A. may review and test each shipment of Components made pursuant to
each Purchase Order to determine whether the Components conform to the
requirements of this Agreement, the applicable Purchase Order and the
Specifications. Electronica y Medicina, S.A. will complete its acceptance
testing promptly and will give such notice to the Guardian Technologies when
Electronica y Medicina, S.A. has determined that the shipment substantially
conforms to the requirements of this Agreement and the Purchase Order (the date
of such notice being the "Acceptance Date"). Electronica y Medicina, S.A. may
reject Components if they do not conform to the requirements of this Agreement,
the Purchase Order and the applicable Specifications and must return such
nonconforming Components to the Guardian. If Electronica y Medicina, S.A. does
not provide written notice of its rejection of a shipment within fifteen (15)
days from its receipt of such shipment, each of the shipped Components shall be
deemed accepted and such acceptance shall constitute a binding agreement in
accordance with this Agreement. If Electronica y Medicina, S.A. rejects a
Component, it will provide with the reason for such rejection in a written
notice of rejection. Guardian Technologies may, at its option, replace or refund
fees paid for any nonconforming Components within fifteen (15) days of the
return of the nonconforming Component in satisfaction of the Purchase Order.

6. Component Installation, Warranty and Support Service.


6.1

Component Warranty.

(a)

Guardian Technologies represents and warrants that, (i) for the duration of the
Warranty Period, each Component sold will perform in accordance with the
application Specifications so long as such Component is installed and used in
accordance with the applicable documentation and (ii) the design, manufacture,
advertising, marketing and sale of the Components is in compliance with all
applicable laws.

(b)

Guardian Technologies represents and warrants that each Component sold under
this Agreement will not infringe the patent, copyright, trade secret and other
intellectual property rights of any third party.

(c)

For purposes of this Agreement, "Warranty Period" shall be deemed to last for
twelve (12) months from the date of Acceptance of such Component.

(d)

Acceptance of any Component will not constitute a waiver of any warranties
applicable to such Component.

6.2

Warranty Service.

(a) If either Party believes that any Component fails any of the warranties in
Section 6.1, this Party may notify the other Party. Promptly following such
notification, the other Party will examine the affected Component and either (i)
repair the affected Component so that the affected Component complies with the
warranties in Section 6.1 or (ii) replace the nonconforming Component with a
Component that complies with the warranties in Section 6.1.








(b) The limited warranty contained herein includes telephone support and remote
labor. During the warranty period, Guardian Technologies will provide a
reasonable amount of telephone assistance to the operator or installing
technician during the hours of 8 a.m. to 5 p.m. Eastern Standard Time Monday
through Friday, excluding Guardian Technologies holidays. Additional support
beyond these hours should be scheduled and will be provided at the then cunent
rates for time and materials.

7.

Installation

(a) Electronica y Medicina, S.A. will be responsible for all installations,
implementation of Guardian Technologies software at each customer site. Guardian
Technologies will be available to provide guidance on all requirements ensuring
proper installation. The site must be accessible to Guardian Technologies via a
network interface for the purposes of installation and support.

8.

Services. 8.1

Issuance of Work Orders for Professional Services.

(a)

Professional services including on-site support, applications training and
project management are available but are not included in the purchase price of
the Guardian Technologies products to Electronica y Medicina, S.A. Professional
services must be purchased separately during the term of this agreement. The
price for these professional services is outlined in the Exhibit D. The number
of days professional services shall be determined by Guardian Technologies. The
number of days professional services will vary depending on the configuration
and the Component product purchased. Such professional services will be set
forth on a work order signed by both parties substantially in the form
demonstrated in Exhibit B.

(b)

Work Orders for Development Services. Guardian Technologies shall provide
Development Services requested by Electronica y Medicina, S.A. on behalf of
Customers, from time to time, as mutually agreed to and set forth on a Work
Order signed by both Parties substantially in the form demonstrated in Exhibit
B. Each Work Order shall specify in detail the Services to be rendered,
including: (a) a description of the work product to be delivered, including, but
not limited to, acceptance criteria and detailed design and function
specifications for the deliverables hereunder; (b) logistical, training, testing
and troubleshooting services to integrate and customize the Software according
to specifications developed with or on behalf of the customer, (c) the proposed
performance schedule; and (d) the proposed payment schedule (which amount shall
be specified as either a fixed price or time and materials payment basis). Once
a Work Order is agreed upon and signed by both Parties, it shall become binding.
In the event of any inconsistencies between the Agreement and the Work Order,
the Agreement shall control absent a written amendment to this Agreement.

(c)

Work Order Review. The Parties shall participate in joint Work Order review
meetings as specified in the individual Work Orders and at other times as deemed
necessary by the Parties.

8.2 Maintenance and Support.

(a) Electronica y Medicina, S.A. shall provide first and second line support to
its Customers. "First and Second Line Support" shall mean primary problem
evaluation and, where possible, resolution in response to a Customer enquiry and
shall include distribution of updates to its Customers where ever possible.
Electronica y Medicina, S.A. shall provide first and Second Line Support, at a
minimum, according to the guidelines set out in Exhibit C. Guardian Technologies
shall provide third line support to Electronica y Medicina, S.A. support
personnel








in handling problems raised by Electronica y Medicina, S.A. Customers related to
Guardians Components. Guardian Technologies responsibilities will be outlined in
Exhibit C "Third Line Support" shall mean assistance with problem evaluation and
resolution according to the guidelines set out in Exhibit C. Prices for such
Third Line Support services are provided in Exhibit D.

(b)

Emergency Service Response Time. It is Guardian Technologies goal to respond by
telephone to Electronica y Medicina, S.A. request for emergency repair service
during Guardian's normal working hours within one hour from the time the request
is received whenever possible. After hours emergency support is available upon
request. Charges for after hours support are outlined in Exhibit D.

(c)

Guardian Technologies will provide consultation for hardware configurations. It
is Electronica y Medicina, S.A. desire to supply hardware for each of its
customers. It will be Electronica y Medicina, S.A. responsibility to ensure
optimal hardware configuration and system performance based on Electronica y
Medicina, S.A. knowledge of the customer requirements. Guardian Technologies
will provide phone support and general guidance and consultation to ensure the
optimal hardware is purchased and configured to address the customer's
requirements with Electronica y Medicina, S.A. Guardian Technologies will
provide minimum hardware specifications, with Electronica y Medicina, S.A.
recognition that hardware performance and specification are constantly changing
and will require updating from time to time.

9.

Training and Documentation

 9.1 Electronica y Medicina, S.A. Training. Guardian Technologies shall provide
up to 5 days of training free of charge for Electronica y Medicina, S.A. sales
and support personnel. Additional training services if required will be charged
per trainer per day plus travel and out-of-pocket expenses, and will be provided
in such manner as the Parties may mutually agree.

 9.2 Customer Training. Guardian Technologies shall make available to
Electronica y Medicina, S.A. Customer training materials (in digital format) and
methodologies that it uses with its own Customers for the licensed Components.
It will be Electronica y Medicina, S.A. responsibility to provide training to
each customer.

 9.3 Documentation. Guardian Technologies shall make available to Electronica y
Medicina, S.A. all user and operator manuals (in digital format) that it
provides to its own Customers for the licensed Components.

10.

Obligations of Parties

10.1 Marketing Obligations. Electronica y Medicina, S.A. shall use its best
efforts to market its Offering to Customers in the Territory in accordance with
terms of the Annual Marketing Plan established in accordance with Section 10.3
below. In order to effectively market its Offering, agrees that it will, at all
times, maintain appropriate computer equipment, as defined by the then-current
suggested minimum hardware requirements, which will permit it to demonstrate its
respective Offering to potential Customers. In addition, each Party shall cause
its personnel to become proficient in the use of its Offering and the
demonstration of its Offering to potential Customers.

10.2 Performance Objectives. Both Parties agree to employ sufficient efforts to
promote and market the Offerings such that satisfies the sales performance
objectives specified in Annual Plan (the "Performance Objectives"). Both Parties
acknowledge that the failure to achieve such objectives may be grounds for
termination of their distributor appointment and distribution rights Revisions
to the Performance Objectives shall be agreed upon by both Parties at each
anniversary of the Agreement.








The Parties may terminate this Agreement at any time if they are unable to agree
upon revised Performance Objectives.

10.3 Annual Marketing Plan. At the beginning of each year during the term of
this Agreement, both Parties will confer and discuss their respective plans for
the ensuing year concerning the sale of their respective Offerings. Each Party
will furnish the other Party with its marketing and sales plans for the year,
will include (i) sales projections for its Offering for the year (on a quarterly
basis), (ii) information concerning the computer equipment in its possession and
available for use in Product demonstrations, and (iii) information concerning
the training of its personnel in the use, support and demonstration of its
Offering (the "Annual Marketing Plan"). Upon approval of the Annual Marketing
Plan by Guardian Technologies, the plan will define the obligations hereunder to
market and sell the Components during that year.

10.4 Promotional Materials. Prior to use, distribution, or disclosure,
Electronica y Medicina, S.A. will submit to Guardian Technologies all
advertising, promotional and marketing materials, and publicity they create
relating to its Offering (the "Marketing Materials"). Guardian Technologies will
expedite the approval of such material approval will not be unreasonably
withheld and will be in writing.

10.5 Use of Marks. In connection with the use by one Party (the "Using Party")
of the Marks of the other Party (the "Owning Party"), the Using Party agrees to
comply in all respects with any guidelines or directions provided by the Owning
Party with respect to proper usage of the Owning Party's Marks. At the request
of the Owning Party, the Using Party will submit to the Owning Party any and all
materials bearing or including any of the Owning Party's Marks, for prior review
and approval by the Owning Party. Upon the request of the Owning Party, the
Using Party agrees to discontinue the use of (i) any of the Owning Party's Marks
being used by the Using Party in a manner determined by the Owning Party in its
sole discretion to be inconsistent with the guidelines set forth above, or (ii)
any trademark, service mark, or trade name deemed by the Owning Party to create
a likelihood of confusion.

10.6 Customer Agreements. Electronica y Medicina, S.A. will exercise no
authority to make statements, warranties or representations concerning the
Components included in its Offering that exceed or are inconsistent with the
marketing materials or Specifications provided to it by the Guardian
Technologies. Each Party has and will exercise no authority to bind the other
Party to any undertaking or performance with respect to its Offering.
Electronica y Medicina, S.A. agrees that it will not distribute, integrate or
install Guardian's Software at any Customer site unless the Customer has
executed a Work Order or other Customer agreement with the following terms:

(a)

Customer will not (i) copy, rent, lease, lend, assign, sublicense, transfer, or
otherwise make available, the Software or any rights under this Agreement to any
third party; (ii) remove or obscure any supplier's proprietary rights' notices;
(iii) alter, decompile, reverse engineer or disassemble the Software or any part
thereof; or (iv) use or permit the Software to be used, as part of a service
bureau, time-sharing, interactive cable system or otherwise, for the benefit of
any third party.

(b)

Electronica y Medicina, S.A. shall not and shall not allow or permit its
employees, representatives, agents or its sublicenses to sell, assign, lease,
sublicense, transfer or disclose to any third party, or allow any third party to
use, the software or the documentation, except as specifically permitted
pursuant to this agreement or copy or otherwise reproduced the software or any
portion thereof except as necessary for the customers use, testing, backup or
archival of the software in accordance with the terms and conditions of this
agreement. Each copy, whether complete or partial shall bear the same copyright
notices and restrictions, if any, as are included in the material delivered to
the customer. All copies shall be the sole and exclusive property of Guardian
Technologies and shall be subject to the terms and conditions of this agreement.








(c) The Software and any Improvements are proprietary to its manufacturer, and
title thereto remains in the manufacturer. All rights in and to the Software and
any Improvements, including all copyright, patent, trade secret and other
intellectual property rights related thereto (collectively, "Proprietary
Rights"), are, and will remain the property of the manufacturer. Customer shall
have no right, title, or interest in such Proprietary Rights.

11. Fees and Payment.

11.1 Fees. Electronica y Medicina, S.A. shall pay Guardian Technologies for each
Component copy licensed under this Agreement the transfer price indicated in
Exhibit D ("Pricing and Payment terms"). Electronica y Medicina, S.A. shall pay
Guardian Technologies for Services in accordance with the pricing and payment
schedule ("Scheduled Payment Date") listed in the applicable Work Order. All
payments are due within thirty (30) days from the Scheduled Payment Date.

11.2 Guardian Technologies reserves the right to adjust the royalty license fees
upon a 60 day advance written notice to Electronica y Medicina, S.A. Guardian
Technologies reserves the right to adjust the unit royalty upon release of new
versions of the software with significant added functionality upon a 60 day
advance written notice to Electronica y Medicina, S.A. Notwithstanding the
above, if Electronica y Medicina, S.A. identifies an opportunity to sell
multiple copies of the product, and a lower price is deemed by Electronica y
Medicina, S.A. to be required for Electronica y Medicina, S.A. to be
competitive, Electronica y Medicina, S.A. may request ;a lower minimum discount
amount from Guardian Technologies. With respect to the particular transaction,
the parties shall document such agreement in writing to be signed by both
parties. The special pricing is not to be construed as a general discount.

11.3 Invoices. Guardian Technologies will invoice (i) for Services, in
accordance with the fees and payment schedule listed in the applicable Work
Order and (ii) for Components promptly following Acceptance. Each such invoice
will be due and payable 30 days after receipt.

11.4 Late Fees. Any amount payable under this Agreement that is not paid when
due will thereafter bear interest until paid or repaid, as the case may be, at a
rate of interest that in no event will exceed the maximum rate of interest
allowed by applicable law, but otherwise will be equal to two percent (2%) per
annum more than the Prime Rate as of the date such amount was due. If either
Party reasonably and in good faith disputes that any portion of any amount
claimed by the other Party is payable or has been erroneously paid, as the case
may be, then the disputing Party will timely pay any undisputed portion of the
amount and will provide the other Party with written notice specifying the
disputed amount and the basis for the dispute in reasonable detail.

11.5 Taxes. Electronica y Medicina, S.A. will be responsible for and will pay
directly, any and all taxes, duties and charges it incurs in the exercising of
its distribution rights under this Agreement, including, but not limited to,
sales and use taxes, withholding taxes, duties and charges imposed by federal,
state or local governmental authorities in the United States or elsewhere. Each
Party shall be responsible for its own corporate income taxes. Each Party will
also be responsible for payment of any license fee, assessment, duty, tax, levy,
or similar charge imposed by any foreign government as a result of exercising
its distribution rights under this Agreement or the transactions contemplated by
the parties hereunder. Each Party will provide its sales tax exemption number
and related documentation (including resale exemption certificate) to the other
Party as required by state law on a customer by customer basis.








11.6 Records. Both Parties shall maintain complete and accurate accounting
records, in a form in accordance with generally accepted accounting practices,
to substantiate its commissions, referral fees, charges and expenses hereunder
and shall retain such records for a period of one (1) year from the date of
final payment under any Work Order or Purchase Order.

12. Personnel.

12.1 Contract Managers. Each Party shall appoint a Contract Manager. The
Contract Managers shall work together to coordinate handling of Work Orders,
Software integration and all other matters related to this Agreement. The
Contract Manager for Electronica y Medicina, S.A. shall be defined and the
Contract Manager for Guardian Technologies shall be defined. The Contract
Managers shall be the day-to-day contacts between the Parties hereto on the
individual Work Orders and shall receive copies of all written correspondence
exchanged between the Parties with respect to the all Work Orders. Each Contract
Manager shall coordinate all resources and scheduling on its side and shall
communicate with and update the other Party's Contract Manager of the same.
Either Party can change its respective Contract Manager by written notice to the
other Party. Each contract manager will provide timely and professional
communications in a business like manner within 24 hours of receipt of the
others communications.

12.2 Qualified Personnel. Each Party shall make available for each Work Order
all qualified managerial, technical and clerical personnel necessary to fulfill
its obligations there under.

12.3 Responsibility for Employees. Each Party shall be fully and solely
responsible for the compensation and performance of all of its employees and
subcontractors hereunder and the filing of any and all returns and reports and
the withholding and/or payment of all applicable federal, state and local wage
tax, or employment related taxes, including, but not limited to, income taxes,
gross receipt taxes, taxes measured by gross income, Social Security taxes and
unemployment taxes for such Party, its employees and any other agents or
subcontractors employed by such Party to perform under this Agreement.

12.4 Recruitment of Personnel. During the term of this Agreement and for a
period of one (1) year thereafter, neither Party shall solicit the employment of
any employee of the other with whom such Party has had contact in connection
with the relationship arising under this Agreement. Neither a response to an
employment inquiry first initiated by a prospective employee, nor the publishing
of employment advertisements in public or industry media, nor contacts initiated
by search firms who have not been requested to contact the specific persons,
will be a violation of this Section 12.4.

13. Proprietary Rights.

13.1 Proprietary Rights. Each Party acknowledges that nothing herein gives it
any right, title or interest in the other Party's Components except for the
limited express rights pursuant to Article 3 and Article 4 of this Agreement.

13.2 Party Ownership. Each Party acknowledges and agrees that each Party
maintains exclusive ownership of their Components in all forms (both object code
and source code) and all copies and all portions thereof and, without
limitation, any and all worldwide copyrights, patents, trademarks, service
marks, trade names, trade secret, proprietary and confidential information
rights and other property rights associated with said Components.

13.3 Component Enhancements. Each Party shall retain all right, title and
interest in and to all minor or standard modifications, enhancements and
additions it performs to its Components, Application Services, or Documentation,
including ownership of all trade secrets, copyrights and other associated
proprietary and intellectual property rights pertaining thereto.








13.4 Marks. Each Party agrees and acknowledges that the other Party owns all
right, title and interest in and to the other Party's Marks. Each Party
covenants and agrees not to file or prepare any application for registration of
any of the other Party's Marks. Each Party agrees not to adopt, use, file for
registration, or register any trademark, service mark, or trade name which may
be an infringement of any one or more of the other Party's Marks or result in a
likelihood or confusion with any of the

other Party's Marks.

13.5 Software Escrow. Guardian Technologies will keep in escrow and maintain a
current released FlowPoint RIS product code.

14. Proprietary Information.

14.1 Obligation. The Parties agree that any Proprietary Information disclosed by
the disclosing Party shall be maintained in trust and confidence by the
receiving Party (including its officers, directors, employees, agents
contractors, successors and assigns) for a period of five (5) years from the
termination or expiration of this Agreement, with such Proprietary Information
being treated with at least the same degree of care as the receiving Party
treats its own Proprietary Information, but in no case less than a reasonable
degree of care. Furthermore, neither Party will disclose the other Party's
Proprietary Information to persons who are not employees of that Party except
for purposes of fulfilling its obligations under this Agreement. After the five
(5) year period, the obligations of the receiving Party with respect to the
other Party's Proprietary Information shall be limited to those created by or
available under applicable existing law, including, but not limited to, patent
and copyright laws, provided further that the obligations of confidentiality
shall remain for Trade Secrets for so long as such remains a Trade Secret. Any
Proprietary Information disclosed by the disclosing Party shall be used by the
receiving Party solely for the purpose of carrying out the purpose and intent of
this Agreement and may not be disclosed, distributed or disseminated by the
receiving Party to any person other than to its employees, or its subcontractors
and consultants whose knowledge of such Proprietary Information is necessary to
achieve purposes related to the subject matter of this Agreement and who have
agreed, in writing, to be bound by the terms of this Article

14. The Party
receiving Proprietary Information under this Agreement will not:

(i)

use or permit the use of the Proprietary Information disclosed hereunder for any
purpose not contemplated by this Agreement without the prior written approval of
the disclosing Party;

(ii)

duplicate, copy, reverse engineer, compile or disassemble any Proprietary
][nformation or the media in which it is embodied, without the disclosing
Party's prior written consent; or

(iii)

use or transmit, directly or indirectly, any Proprietary Information outside the
United States without the disclosing Party's prior written consent and such
governmental or other approvals as may be required by law, except as
contemplated by this Agreement.

14.2 Agreement Terms. The terms and conditions of this Agreement shall be deemed
to be Proprietary Information, provided, however, that the duty of
confidentiality with respect to such shall end on the termination or expiration
of this Agreement.

14.3 Enforcement. Each Party shall exert all reasonable efforts, including, but
not limited to, the execution of confidentiality or non-disclosure agreements
with employees and consultants to enforce compliance with the provisions of this
Article 14 by its employees, consultants, and any third party to whom it
provided access to Proprietary Information of the other Party.

14.4 Remedies. If either Party breaches any of its obligations under this
Article :14, the other Party shall be entitled to equitable relief to protect
its interest therein, including but not limited to injunctive relief, as well as
money damages.








15.

Other Warranties.

15.1 Party Warranty. Each Party represents and warrants that (i) it has the full
right and authority to enter into and to perform its obligations under this
Agreement and (ii) the Services to be provided hereunder shall be performed in a
workmanlike manner and in accordance with such criteria as may be set forth in
any applicable Work Order.

15.2 EXCEPT AS PROVIDED IN SECTION 6.1 AND THIS ARTICLE 15, NEITHER PARTY MAKES
ANY EXPRESS OR IMPLIED WARRANTIES TO THE OTHER PARTY, WITH RESPECT TO THE FIRST
PARTY'S SYSTEM, APPLICATION SERVICES, COMPONENTS, ANY COPIES THEREOF, ANY
SERVICES PROVIDED HEREUNDER OR OTHERWISE REGARDING THIS AGREEMENT, WHETHER ORAL
OR WRITTEN, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTY OF MERCHANTABILITY, THE IMPLIED WARRANTY AGAINST INFRINGEMENT AND THE
IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

16.

Limitation of Liability.

16.1 Waiver. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
INCIDENTAL, CONSEQUENTIAL, OR ANY OTHER INDIRECT LOSS OR DAMAGE, INCLUDING LOST
PROFITS, ARISING OUT OF THIS AGREEMENT OR ANY OBLIGATION RESULTING THEREFROM,
WHETHER IN AN ACTION FOR OR ARISING OUT OF ANY CAUSE WHATSOEVER, REGARDLESS OF
THE FORM OF ACTION, WHETHER IN CONTRACT, TORT INCLUDING NEGLIGENCE, STRICT
LIABILITY OR OTHERWISE (EXCLUDING OBLIGATIONS ARISING UNDER ARTICLE 14). NC)
ACTION OR PROCEEDING AGAINST EITHER PARTY MAY BE COMMENCED MORE THAN TWO (2)
YEARS AFTER THE CAUSE OF ACTION ACCRUES.

16.2 Limitation. EXCEPT AS MAY BE OTHERWISE PROVIDED HEREIN, EACH PARTY'S ENTIRE
LIABILITY, AND THE OTHER PARTY'S EXCLUSIVE REMEDY, FOR ANY CLAIM, LOSS, DAMAGE,
OR EXPENSE FROM ANY CAUSE WHATSOEVER, REGARDLESS OF THE FORM OF ACTION, WHETHER
IN CONTRACT OR TORT INCLUDING NEGLIGENCE, STRICT LIABILITY OR OTHERWISE
(EXCLUDING THE OBLIGATION TO PAY FEES UNDER THIS AGREEMENT AND OBLIGATIONS
ARISING UNDER ARTICLES 14 OR 17), SHALL BE LIMITED TO DIRECT, PROVEN DAMAGES IN
AN AMOUNT NOT TO EXCEED THE AGGREGATE AMOUNT OF FEES REQUIRED TO BE PAID UNDER
THIS AGREEMENT.

17.

Indemnification.

17.1 Claims of Infringement. Each Party will defend, at its expense, any action
(or portion thereof) brought against the other Party based solely on a claim
that the First Party's Components infringe upon a United States copyright or
violate the trade secret rights of any third party. Each Party will indemnify
and hold harmless the other Party against damages and costs including reasonable
attorneys' fees, penalties and interest finally awarded against such Party in
such actions directly attributable to such claims. Neither Party shall be
obligated to indemnify any claim of infringement if such infringement arises out
of the use or combination of the First Party's Components with the other Party's
Software.

17.2 Each Party agrees to indemnify, defend and hold harmless the other Party,
its affiliates, and their directors, officers, shareholders, employees and
agents from and against any claims, liabilities, losses, damages, causes of
action or injuries, together with costs and expenses, including reasonable
attorneys' fees, arising out of or resulting from:








(a)

Any actions or omissions on the part of the First Party in distributing or
marketing the other Party's Components;

(b)

Any statements, claims, representations or warranties made by the First Party or
its employees, agents or representatives, relating to the other Party's
Components, other than as authorized by the other Party in writing or made in
the other Party's own writings; or

(c)

Any failure on the part of the First Party to pay any taxes, duties or
assessments due hereunder or other amounts as set forth in Article 11.

17.3 General Indemnification. The indemnifying Party shall be solely responsible
for, and shall indemnify and hold the indemnified Party free and harmless from,
any and all claims, damages or lawsuits (including the indemnifying Party's
reasonable attorneys' fees) arising out of the negligence, gross negligence or
willful misconduct of indemnifying Party, its employees or its agents, while
performing under this Agreement. All financial obligations associated with the
indemnifying Party's business are the sole responsibility of the indemnifying
Party.

17.4 Notice. The indemnification set forth in Sections 17.1 and 17.2 is
conditioned upon the indemnified Party providing the indemnifying Party (i)
notice of any claim or cause of action upon which the indemnified Party intends
to base a claim of indemnification hereunder, and (ii) the indemnified Party
providing reasonable assistance and cooperation to enable the indemnifying Party
to defend the action or claim hereunder. The indemnifying Party will have the
right to defend any action or proceeding involving a claim that the indemnifying
Party is obligated to indemnify hereunder. The indemnifying Party will not be
obligated to any claim that is settled by the other Party with the prior written
consent of the indemnifying Party.

18. Term and Termination.

18.1 Term. This Agreement commences on the Effective Date and will continue
until terminated in accordance with the provisions herein.

18.2 Event of Breach. Either party may terminate this Agreement or any Work
Order by written notice if there has been a material breach hereof by the other
party, which material breach has not been cured within sixty (60) days after the
date of written notice to the breaching party by the non-breaching party.

18.3 Failure to Meet Performance Objectives. Each Party may terminate the other
Party's distributor appointment and distribution rights under this Agreement
upon thirty (30) days prior written notice in the event that the other Party
fails to satisfy the Performance Objectives provided for in Section 10.2 above.
In this case, this Agreement will continue in full force and effect as a
one-sided distribution agreement except that if both Parties terminate each
other's appointment as mentioned the above, this Agreement will immediately
terminate upon the later of the termination dates of both parties' appointments
hereunder.

18.4 Insolvency. Either Party may terminate this Agreement immediately if the
other Party becomes insolvent, makes a general assignment for the benefit of
creditors, suffers or permits an appointment of a receiver for its business or
assets, becomes subject to any proceedings under any bankruptcy or insolvency
law, whether domestic or foreign, or is liquidated, voluntarily or otherwise.

18.5 Effect of Termination. Upon termination of any Work Order, Purchase Order
or this Agreement for any cause or for no cause, each Party shall, without cost
to the other Party, return to the other Party, in an orderly and expeditious
manner, all data, records, documentation, and other property belonging to the
other Party, including, but not limited to, Proprietary Information, including
copies, extracts, summaries and portions thereof, on whatever media rendered.
Notwithstanding the








foregoing, upon termination of this Agreement for any reason, all rights and
licenses granted by either Party hereunder to the other Party will immediately
cease, provided such termination will not result in termination of Work Orders
or Customer Agreements extended to Customers. Termination or expiration of this
Agreement for any reason will automatically accelerate the due date of all
invoices and any other monies due to either Party by the other Party, which will
become immediately due and payable on the effective date of termination or
expiration.

19. Miscellaneous.

19.1 Relationship of the Parties. It is expressly understood that the Parties
intend by this Agreement to establish the relationship of independent
contractors, and do not intend to undertake the relationship of principal and
agent or to create a joint venture or partnership between them or their
respective successors in interests. Party shall have any authority to create or
assume, in the name or on behalf of the other Party, any obligation, expressed
or implied, nor to act or purport to act as the agent or the legally empowered
representative of the other Party hereto for any purpose whatsoever.

19.2 Entire Agreement. This Agreement, which includes all attached Exhibits
referenced herein and any Work Order or Purchase Order created pursuant hereto,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof, and supersedes all proposals, oral or written, and all other
communications between the Parties with respect to such subject matter.

19.3 Amendments. The terms and conditions of this Agreement may not be amended,
waived or modified, except in a writing signed by the Party to be charged
therewith.

19.4 No Waiver. No failure or delay of either Party to exercise any rights or
remedies under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any rights or remedies preclude any further or
other exercise of the same or any other rights or remedies, nor shall any waiver
of any rights or remedies with respect to any circumstances be construed as a
waiver thereof with respect to any other circumstances.

19.5 No Assignment. Neither Party may assign any of its rights or delegate any
of its duties pursuant to this Agreement without the prior written consent of
the other Party and any attempted assignment without such consent shall be void.
Notwithstanding the foregoing, however, either party may assign its right to
receive payments under this Agreement.

19.6 Severability. In the event that any provision of this Agreement is held
invalid or unenforceable in any circumstances by a court of competent
jurisdiction, the remainder of this Agreement, and the application of such
provision in any other circumstances, shall not be affected thereby.

19.7 Headings. The headings of sections of this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement in any way.

Notices. All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given one (1) day after being sent NEXT
DAY AIR via a reputable overnight carrier. All notices and other communications
under this Agreement shall be given to the Party to whom such notice is directed
at the following addresses:








If to Guardian:

Guardian Technologies International, Inc. 516 Herndon Parkway

Herndon, Virginia 20170

Attn: President

Fax: 703-464-8530

If to Electronica y Medicina, S.A.

AVENIDA REVOLUCION 756

COL. SAN JUAN MIXCOAC,

C.P. 03730 MEXICO, DISTRITO FEDERAL.

or addressed to a person or Party at such other address as that Party may have
notice in accordance with this provision.




19.8 Governing Law. This Agreement shall be governed by and construed accordance
with the laws of the State and Commonwealth of Virginia, excluding conflicts of
law.

given by written

and enforced in its principles of




19.9 Force Majeure. Neither Party shall be held responsible for any delay or
failure in performance to the extent that such delay or failure is caused by
fires, embargoes, floods, wars, acts of terrorism, the elements, government
requirements or acts of God; provided, however, that performance of each Party's
obligations hereunder shall not be excused by reason of an act of a government
authority in the exercise of its enforcement powers against a Party for the
alleged violation of any law, rule, or regulation.

19.10 Survival. Articles 11, 13, 14 and 16

through 19 shall survive the expiration or termination of this Agreement, and
any other provision of this Agreement which in accordance with its terms is
intended to survive the termination of this Agreement, shall survive the
termination of this Agreement.

19.11 Publicity/Press Releases. Neither Party shall make any press releases,
announcements or other public statements regarding this Agreement, the other
Party's System, Components or Services without the prior written consent of the
other Party.








IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.

[electronicaymedicinasigne002.gif] [electronicaymedicinasigne002.gif]

Guardian -chno`.i

ernationa1

Electronica y Medicina, S.

By:

By:

Name:

Name: Guillermo Monroy Rivera

Title:

C~_ü~)

Title: Legal Representative

Date:

Date: July 20, 2006.

Attachments

Exhibit A - FlowPoint Software Components

Exhibit B - Work Order Form

Exhibit C - Distributor Maintenance/Support Guidelines Exhibit D - Pricing

Exhibit E - PACS Integration Specification

Exhibit F - Guardian Technologies Site Survey



